Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 5, “adjoins to the extension “ should read --adjoins to the strike plate--.  
In claim 13, line 8, “to the extension” should read --to the strike plate--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadini (US 1065636 A).
Regarding claim 1, Tadini teaches an apparatus for locking a door (23) to a surrounding frame (22), the apparatus comprising; a strike plate (annotated fig. 1) configured for fastening to a door frame , wherein the strike plate is sized and dimensioned to attach in a recess of the door frame (fig. 1); an extension (10, 11) coupled to the strike plate, the extension having an inner portion (11) and an outer portion (10), wherein the extension is configured such that it adjoins to the strike plate at its inner portion (fig. 1), the extension shaped for extending past the frame of a door hinged to the door frame  when the strike plate is fastened to the frame (fig. 1); a lock (18); and a flexible elongate member (20) configured to extend from the outer portion of the extension (fig. 1), the flexible elongate member having a proximal terminus with a primary closed loop (loop connecting to 12) and a distal terminus with a terminal closed loop (loop connecting to 19), wherein the primary closed loop is configured so as to mate with the extension and the terminal closed loop is configured so as to engage with the lock (fig. 1), the flexible elongate member further configured to be of sufficient length for wrapping around a laterally extending flange of a lever door handle (cable 20 is configured to be of sufficient length to wrap around a door handle as shown in fig. 1) when the door is closed so as to lock the distal terminus of the flexible elongate member to at least one of the extension or to an intermediate portion of the flexible elongate member using the lock (loop 20 placed around a handle which would lock the door in place).  

    PNG
    media_image1.png
    359
    414
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Tadini teaches the apparatus of claim 1, wherein the strike plate comprises a central aperture (annotated fig. 1) and a pair of fastener holes (annotated fig. 1), wherein the central aperture is configured to accommodate a bolt of a door lock, and wherein the pair of fastener holes are configured to secure the attachment of the strike plate to the door frame (annotated fig. 1).
Regarding claim 3, Tadini teaches the apparatus of claim 1, wherein the extension includes at least one opening (12) in its outer portion for attaching to at least one of the flexible elongate member and the lock (fig. 1).
Regarding claim 4, Tadini teaches the apparatus of claim 1, wherein the strike plate and the extension are coplanar (fig. 1).
Regarding claim 5, Tadini teaches the apparatus of claim 1, wherein the strike plate (annotated fig. 1) and the outer portion of the extension are parallel (fig. 1), and the inner portion of the extension is shaped to provide an offset between the strike plate and the outer portion of the extension (inner portion (11) inserts into the strike plate which creates an offset by mounting on top of the strike plate).
Regarding claim 6, Tadini teaches the apparatus of claim 1, wherein the extension is shaped for extending past the frame towards an outswing direction of the door or away from an inswing direction of the door (fig. 1).
Regarding claim 7, Tadini teaches a method of locking a door to a door frame wherein the door lacks an internal lock, the method comprising: opening a door (23) hinged to a door frame (22); attaching a strike plate (annotated fig. 1) to a recess of the door frame (fig. 1), wherein the strike plate comprises an extension (10, 11) coupled thereto, the extension having an inner portion (11) and an outer portion (10), the outer portion positioned for adjoining to the strike plate (fig. 1), the extension shaped for extending past the frame of the hinged door after installing the strike plate to the door frame (fig. 1), and a flexible elongate member (20) attached to the outer portion of the extension (attaches at 12), the flexible elongate member having a proximal terminus with a primary closed loop (ring connecting to 12) and a distal terminus with a terminal closed loop (ring connecting to 19), wherein the primary closed loop is shaped for mating with the extension and the terminal closed loop is shaped for engaging with a lock (18); closing the door; wrapping the flexible elongate member around a laterally extending flange of a lever handle of the door (cable 20 is capable of wrapping around a door handle); and locking the distal terminus of the flexible elongate member to at least one of the extension (locks at 12) or to an intermediate portion of the flexible elongate member using the lock.
Regarding claim 8, Tadini teaches the method of claim 7, wherein the strike plate (annotated fig. 1) comprises a central aperture (annotated fig. 1) and a pair of fastener holes (annotated fig. 1), wherein the central aperture accommodates a bolt of a door lock, and wherein the pair of fastener holes secure the attachment of the strike plate to the door frame (annotated fig. 1).
Regarding claim 9, Tadini teaches the method of claim 7, wherein the extension includes at least one opening (12) in its outer portion for attaching to at least one of the flexible elongate member and the lock (fig. 1).
Regarding claim 10, Tadini teaches the method of claim 7, wherein the strike plate and the extension are coplanar (fig. 1).
Regarding claim 11, Tadini teaches the method of claim 7, wherein the strike plate and the outer portion of the extension are parallel (fig. 1), and the inner portion of the extension is shaped to provide an offset between the strike plate and the outer portion of the extension (shape inserts into the striker plate and causes the extension to sit on top of the strike plate therefore offset from the striker plate).
Regarding claim 12, Tadini teaches the method of claim 7, wherein the extension is shaped for extending past the frame towards an outswing direction of the door or away from an inswing direction of the door (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tadini (US 1065636 A) in view of Beckman (US 20140245798).

Regarding claim 13, Tadini teaches a door locking assembly comprising: a door frame (22) having a recess (21); a door (23) hinged to the door frame, wherein the door lacks an internal lock (fig. 1); a strike plate (annotated fig. 1) fastened to the recess of a door frame; an extension (10, 11) coupled to the strike plate, the extension having an inner portion (11) and an outer portion (10), wherein the extension adjoins to the strike plate at its inner portion (fig. 1) and extends past the door frame of the door; a lock (15); and a flexible elongate member (20) which extends from the outer portion of the extension, the flexible elongate member having a proximal terminus with a primary closed loop (loop connecting to 12) and a distal terminus with a terminal closed loop (loop connecting to 19), wherein the primary closed loop mate with the extension, wherein the terminal closed loop engages with the lock, and wherein the flexible elongate member wraps around the laterally extending flange of the lever handle (20 is capable of wrapping around the lever handle of a door handle) when the door is closed and locks the distal terminus of the flexible elongate member to at least one of the extension or to an intermediate portion of the flexible elongate member using the lock (fig. 1).
Tadini fails to teach a lever handle extending from the door, the lever handle having a laterally extending flange extending therefrom.
Beckman teaches a similar locking assembly having a lever handle (707) extending from the door, the lever handle having a laterally extending flange (handle attached to 707) extending therefrom.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tadini with those of Beckman in order to incorporate the lever handle of Beckman with the locking device of Tadini.  Incorporating the handle of Beckman allows easier opening and closing of the door and is an obvious modification to one of ordinary skill in the art.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 14, Tadini in view of Beckman teach the assembly of claim 13, Tadini further teaches wherein the strike plate (annotated fig. 1) comprises a central aperture (annotated fig. 1) and a pair of fastener holes (annotated fig. 1), wherein the central aperture accommodates a bolt of a door lock, and wherein the pair of fastener holes secure the attachment of the strike plate to the door frame (fig. 1).
Regarding claim 15, Tadini in view of Beckman teach the assembly of claim 13, Tadini further teaches wherein the extension includes at least one opening (12) in its outer portion which attaches to at least one of the flexible elongate member and the lock.
Regarding claim 16, Tadini in view of Beckman teach the assembly of claim 13, Tadini further teaches wherein the flexible elongate member is fastened to the extension by a fastener (ring connecting to 12). 
Regarding claim 18, Tadini in view of Beckman teach the assembly of claim 13, Tadini further teaches wherein the strike plate and the extension are coplanar (fig. 1).
Regarding claim 19, Tadini in view of Beckman teach the assembly of claim 13, Tadini further teaches wherein the strike plate and the outer portion of the extension are parallel (fig. 1), and the inner portion of the extension provides an offset between the strike plate and the outer portion of the extension (fig. 1).
Regarding claim 20, Tadini in view of Beckman teach the assembly of claim 13, Tadini further teaches wherein the extension extends past the frame towards an outswing direction of the door or away from an inswing direction of the door (fig. 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tadini (US 1065636 A) in view of Beckman (US 20140245798) and further in view of Canfield (US 3809418 A).

Regarding claim 17, Tadini in view of Beckman teach the assembly of claim 13, however do not explicitly teach wherein the strike plate and the extension are formed from the same structural plate and define an integrated plate.
Canfield teaches a similar locking device wherein the strike plate (12) and the extension (16) are formed from the same structural plate and define an integrated plate.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tadini in view of Beckman with those of Canfield in order to incorporate the strike plate and the extension from the same structural plate and define an integrated piece.  Utilizing one integrated piece provides a stronger component and permanent mounting solution for the locking system and would be obvious to one of ordinary skill in the art.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675